Exhibit 10.1

[g0akbvlclk40000001.jpg]

 

 

 

CONSULTING SERVICES AGREEMENT

THIS CONSULTING SERVICES AGREEMENT (the “Agreement”) is effective as of August
1, 2020 (the “Effective Date”) and is by and between LogMeIn USA, Inc., a
Delaware corporation with its principal place of business at 320 Summer Street,
Boston MA 02210 (the “Company”), and Edward K. Herdiech (the “Consultant”).  

 

WHEREAS, the Consultant is the former Chief Financial Officer (“CFO”) of the
Company; and

WHEREAS, the Company desires to provide for an orderly transition of the CFO
duties and responsibilities to its new CFO and the Consultant desires to assist
the Company in realizing such an orderly transition.

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by the parties hereto, the parties agree as
follows:

 

1.Services.  The Consultant agrees to perform such consulting services for the
Company as specified on Schedule A to this Agreement (the “Services”).  Schedule
A to this Agreement is incorporated herein by reference and, in the event of any
conflict between this Agreement and Schedule A, the terms of this Agreement
shall govern.  

2.Term.  This Agreement shall commence on the Effective Date and shall continue
until the earlier of the following: (i) September 30, 2020 (such period, as it
may be extended, being referred to as the “Consultation Period”), unless sooner
terminated in accordance with the provisions of Section 4. Nothing in this
Agreement shall obligate the Company to retain the Consultant for any specified
period of time.  

3.Compensation.

3.1Consulting Fees.  As consideration for the Services, the Company shall pay
the Consultant a monthly consulting fee at a rate of $18,000.00 (USD) per month,
which shall be paid in accordance with the Company’s normal payroll
procedures.  Additionally, the Company will, assuming no breach of this
Agreement by Consultant, pay the Consultant his H1 2020 bonus (with the exact
amount of such bonus payment to be determined based on the Company’s level of
attainment of its H1 2020 bonus goals as determined by the Company’s Board of
Directors), such amount to be paid in accordance with the Company’s normal bonus
payment procedures. For the avoidance of doubt, the Consultant’s restricted
stock unit awards shall cease vesting as of his resignation date and shall not
continue to vest during the Consultation Period.  Consultant is responsible for
any and all taxes related to payments made under this Agreement or the
performance of services under this Agreement.

3.2Reimbursement of Expenses. Unless expenses are preapproved by the Company’s
CFO, Consultant shall be responsible for any expenses incurred or paid by the
Consultant in connection with, or related to, the performance of the Services
under this Agreement.  

 

 

1

 

--------------------------------------------------------------------------------

 

3.3Status.  The parties agree that the Consultant shall perform all services
under this Agreement as an “independent contractor” and not as an employee or
agent of the Company.  The Consultant is not authorized to assume or create any
obligation or responsibility, express or implied, on behalf of, or in the name
of, the Company or to bind the Company in any manner.  

3.4Benefits.  If you elect to be covered by Company medical, dental and vision
insurance coverage under the law known as COBRA, the Company will pay for such
coverage for the Consulting Period. The Company will pay these premiums directly
to the Company’s insurance providers. If you do not elect for coverage under
COBRA the Company will not be obligated to make any payments and you will not
receive these amounts in cash or in any other form of compensation.  Except as
provided for in the previous sentence, as an independent contractor, the
Consultant understands and agrees that he shall not be entitled to participate
in any Company benefit plans, coverages or privileges, including, without
limitation, 401(k), social security, unemployment, medical or pension payments,
made available to employees of the Company.

4.Termination.  Either party may, without prejudice to any right or remedy it
may have, terminate the Consultation Period, effective immediately upon receipt
of written notice.  In the event of the early termination of this Agreement, the
Consultant shall be entitled to payment for services performed prior to the
effective date of termination.  Such payments shall constitute full settlement
of any and all claims of the Consultant of every description against the
Company.  

5.Cooperation.  The Consultant shall use best efforts in the performance of his
obligations under this Agreement.  The Company agrees to provide access to its
resources, information and property as may be reasonably required in order to
permit the Consultant to perform his obligations hereunder.  The Consultant
shall cooperate with the Company’s personnel, shall not interfere with the
conduct of the Company’s business and shall observe all rules, regulations and
security requirements of the Company concerning the safety of persons and
property.

6.Non-Competition; Other Restrictions

6.1Affirmation.  Consultant hereby acknowledges and reaffirms his
non-competition and non-solicitation obligations as stated more fully in the
Confidentiality/Non-Disclosure/Non-Competition/Intellectual Property Assignment
Agreement Consultant previously executed with the Company, which remains in full
force and effect.

6.2Non-Disparagement.  Consultant understands and agrees that, as a condition
for the consideration herein described, Consultant shall not make any false,
disparaging or derogatory statements to any media outlet, industry group,
financial institution or current or former employee, consultant, client or
customer of the Company regarding the Company or any of its directors, officers,
employees, agents or representatives or about the Company’s business affairs and
financial condition.

7.Inventions and Proprietary Information.

7.1Inventions.

(a)For the purposes of this Agreement, an “Invention” shall mean any and all
ideas, inventions or works of authorship, including any documentation, data,
formula, design, technology, device, code, program method, process, discovery,
concept, improvement, development, machine or contribution, in each case whether
or not patentable, related to the business of the Company which are made,
conceived, reduced to practice, created, written, designed or developed by the
Consultant, solely or jointly with others and whether during normal business
hours or otherwise, during the Consultation Period

2

 

--------------------------------------------------------------------------------

 

or thereafter if resulting or directly derived from Proprietary Information (as
defined below).  The Consultant hereby assigns to the Company, without
requirement of further writing, without royalty or any other further
consideration, all Inventions and any and all related patents, copyrights,
trademarks, trade names, and other industrial and intellectual property rights
and applications therefore, and appoints any officer of the Company as its duly
authorized attorney to execute, file, prosecute and protect the same before any
government agency, court or authority.  Upon the request of the Company and at
the Company’s expense, the Consultant shall execute such further assignments,
documents and other instruments as may be necessary or desirable to fully and
completely assign all Inventions to the Company and to assist the Company in
applying for, obtaining and enforcing patents or copyrights or other rights in
the United States and in any foreign country with respect to any Invention.  The
Consultant also hereby waives all claims to moral rights in any Inventions.

(b)The Consultant shall promptly disclose to the Company all Inventions and will
maintain adequate and current written records (in the form of notes, sketches,
drawings and as may be specified by the Company) to document the conception
and/or first actual reduction to practice of any Invention.  Such written
records shall be available to and remain the sole property of the Company at all
times.

7.2Proprietary Information.

(a)Access to and Possession of Confidential Information.  Consultant hereby
acknowledges and confirms that as the former Chief Financial Officer of the
Company he has been intimately involved with the creation and/or formation of
the Company’s operations and strategies and has been, and will continue to be
during the Consultation Period, exposed to and in possession of highly
confidential, proprietary and strategic Company information.  

(b)Affirmation.  Consultant hereby acknowledges and reaffirms his obligation to
keep confidential and not to disclose any and all non-public information
concerning the Company which Consultant acquired during the course of his
employment with the Company, including, but not limited to, any non-public
information concerning the Company’s business affairs, business prospects and
financial condition, as is stated more fully in the
Confidentiality/Non-Disclosure/Non-Competition/Intellectual Property Assignment
Agreement Consultant executed with the Company, which remains in full force and
effect.  Consultant further acknowledges and reaffirms his obligations under the
Confidentiality/Non-Disclosure/Non-Competition/Intellectual Property Assignment
Agreement previously executed for the benefit of the Company at the inception of
his employment, which also remain(s) in full force and effect.

(c)For purposes of this Agreement, “Proprietary Information” shall mean, by way
of illustration and not limitation, all information (whether or not patentable
and whether or not copyrightable) owned, possessed or used by the Company,
including, without limitation, any Invention, formula, vendor information,
customer information, apparatus, equipment, trade secret, process, research,
report, technical data, know-how, computer program, software, software
documentation, hardware design, technology, marketing or business plan,
forecast, unpublished financial statement, budget, license, pricing information,
cost information or employee information that is communicated to, learned of,
developed or otherwise acquired by the Consultant in the course of providing the
Services to the Company.

(d)The Consultant’s obligations under this Section 7.2 shall not apply to any
information that (i) is or becomes known to the general public under
circumstances involving no breach by the Consultant or others of the terms of
this Section 7.2, (ii) is generally disclosed to third parties by the Company
without restriction on such third parties, or (iii) is approved for release by
written authorization of the Board of Directors of the Company.

3

 

--------------------------------------------------------------------------------

 

(e)Upon termination of this Agreement or at any other time upon request by the
Company, the Consultant shall promptly deliver to the Company or certify in
writing that it has destroyed any and all records, files, memoranda, notes,
designs, data, reports, price lists, customer lists, drawings, plans, computer
programs, software, software documentation, sketches, laboratory and research
notebooks and other documents (and all copies or reproductions of such
materials) relating to the business of the Company.

(f)The Consultant represents that his retention as a consultant with the Company
and his performance under this Agreement does not, and shall not, present a
conflict of interest or breach any agreement that obligates him to keep in
confidence any trade secrets or confidential or proprietary information of any
other party or to refrain from competing, directly or indirectly, with the
business of any other party.  The Consultant shall not disclose to the Company
any trade secrets or confidential or proprietary information of any other party.

7.3Remedies.  The Consultant acknowledges that any breach of the provisions of
this Section 7 shall result in serious and irreparable harm to the Company for
which the Company cannot be adequately compensated by monetary damages
alone.  Therefore, the Consultant agrees that, in addition to any other remedy
it may have available at law, the Company shall be entitled to enforce the
specific performance of this Agreement by the Consultant and to seek both
temporary and permanent injunctive relief (to the extent permitted by law)
without the necessity of proving actual damages.

8.Company Policies and Procedures.  The Consultant understands that, while
performing Services for the Company during the Consultation Period, the
Consultant is subject to and hereby agrees to comply with all applicable Company
policies and procedures, including, but not limited to, the Company’s Insider
Trading Policy and Code of Business Conduct and Ethics.  In the event that the
Consultant violates any of the Company’s policies, the Company may consider such
a violation a breach of the terms of this Agreement and may, in its sole
discretion, terminate this Agreement with immediate effect in accordance with
Section 4 above.  

9.Notices.  All notices required or permitted under this Agreement shall be in
writing and shall be deemed delivered upon personal delivery or upon deposit in
the Post Office, by registered or certified mail, postage prepaid, addressed to
the other party at the address shown above, or at such other address or
addresses as either party shall designate in writing to the other.

10.Pronouns.  Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

11.Entire Agreement.  This Agreement constitutes the entire agreement between
the parties and supersedes all prior agreements and understandings, whether
written or oral, relating to the subject matter of this Agreement.

12.Amendment.  This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Consultant.

13.Governing Law.  This Agreement shall be governed, construed, interpreted and
enforced in accordance with its express terms, and otherwise in accordance with
the substantive laws of the Commonwealth of Massachusetts without reference to
the principles of conflicts of law of the Commonwealth of Massachusetts or any
other jurisdiction, and where applicable, the laws of the United States..

4

 

--------------------------------------------------------------------------------

 

14.Assignment.  This Agreement shall be binding upon, and inure to the benefit
of, both parties and their respective successors and assigns, including any
corporate entity with which, or into which, the Company may be merged or which
may succeed to its assets or business, provided, however, that the obligations
of the Consultant are personal and may not be assigned by him.  This Agreement
may be assigned by the Company, with or without consent of Consultant, to any
person, partnership, corporation or other entity, including without limitation,
any person, partnership, corporation or other entity which is under common
control with Company, succeeds to the business of the Company, or has purchased
a majority of the assets of the Company.

15.Miscellaneous.

15.1No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right.  A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

15.2The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

15.3In the event that any provision of this Agreement shall be invalid, illegal
or otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

LOGMEIN USA, INC.

CONSULTANT

 

/s/ Michael Donahue

 

/s/ Edward K. Herdiech

By: Michael Donahue

 

By: Edward K. Herdiech

Its: Senior Vice President & General Counsel

 

 

 

 

 

 




5

 

--------------------------------------------------------------------------------

 

Schedule A

(This Schedule A is incorporated into the Agreement by reference and, in the
event of any conflict between the Agreement and this Schedule A, the terms of
the Agreement shall govern)

During the Consultation Period, the Consultant shall perform general transition
services and other assignments (including knowledge transfer, transition
assistance, etc.) as reasonably requested by Mr. Richard H. Veldran, the
Company’s new Chief Financial Officer, and Mr. William Wagner, the Company’s
President and Chief Executive Officer, for the purposes of facilitating an
orderly transition of the CFO duties and responsibilities to Mr. Veldran.  By
way of example, the Consultant’s duties may include, but shall not be limited
to, assisting with the RAP/debt process and making himself available to answer
any questions related to the Company’s financials, its financial operations and
department personnel as well as providing support related to the transition of
the Company’s banking and/or debt financing operations.

 

It is the Company’s expectation that the Consultant will designate as much time
and effort as is reasonably necessary to perform the services reasonably
requested by Messrs. Veldran and Wagner.  

6

 